                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

   UNITED STATES OF AMERICA                       ) Case No. 4:20-cr-00011
                                                  )
   v.                                             ) District Judge Curtis L. Collier
                                                  )
   HEATHER DENISE JONES                           ) Magistrate Judge Christopher H. Steger

                              REPORT AND RECOMMENDATION

           Pursuant to 28 U.S.C. § 636(b), the undersigned United States Magistrate Judge conducted

  a plea hearing in this case on May 18, 2021. At the hearing, Defendant entered a plea of guilty to

  Count One (lesser included offense) of the three count Indictment. On the basis of the record made

  at the hearing, the Court finds that Defendant is fully competent and capable of entering an

  informed plea; the plea is made knowingly and with full understanding of each of the rights waived

  by Defendant; it is made voluntarily and free from any force, threats, or promises; Defendant

  understands the nature of the charges and penalties provided by law; and the plea has a sufficient

  basis in fact. Acceptance of the plea, adjudication of guilt, acceptance of the Plea Agreement [Doc.

  106], and imposition of sentence are specifically reserved for the United States District Judge.

           I therefore recommend that the Court: (1) grant Defendant’s motion to withdraw her not

  guilty plea to Count One (lesser included offense) of the three count Indictment; (2) accept

  Defendant’s guilty plea to Count One (lesser included offense) of the three count Indictment; (3)

  adjudicate Defendant guilty of conspiracy to distribute 50 grams or more of a mixture and

  substance containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and

  846; and (4) order that Defendant remain in custody pending sentencing or further order of this

  Court.


                                                   1




Case 4:20-cr-00011-CLC-CHS Document 130 Filed 05/19/21 Page 1 of 2 PageID #: 316
         The Defendant’s sentencing hearing is scheduled before the Honorable District Judge

  Curtis L. Collier on September 22, 2021, at 2:00 p.m.

         ENTER.


                                               /s/ Christopher H. Steger
                                               UNITED STATES MAGISTRATE JUDGE




                                       NOTICE TO PARTIES

         You have the right to de novo review by the district judge of the foregoing findings. Any
  application for review must be in writing; must specify the portions of the findings or proceedings
  objected to; and must be filed and served no later than fourteen (14) days after the plea hearing.
  Failure to file objections within fourteen days constitutes a forfeiture of any further right to
  challenge the plea of guilty in this matter. See 28 U.S.C. § 636(b).




                                                  2




Case 4:20-cr-00011-CLC-CHS Document 130 Filed 05/19/21 Page 2 of 2 PageID #: 317
